Matter of LaRosa v Kahn (2018 NY Slip Op 01059)





Matter of LaRosa v Kahn


2018 NY Slip Op 01059


Decided on February 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2017-10613	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Hugo LaRosa, petitioner, 
vBarbara Kahn, etc., et al., respondents.


Hugo LaRosa, Albion, NY, petitioner pro se.
Timothy Sini, District Attorney, Riverhead, NY (Thomas C. Costello of counsel), respondent pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Barbara Kahn.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Barbara Kahn, an Acting Justice of the Supreme Court, Suffolk County, to determine the petitioner's motion pursuant to CPL article 440 to vacate a judgment of conviction of that court rendered July 10, 2012, in a criminal action entitled People v LaRosa , commenced in that court under Indictment No. 1735/11, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the Supreme Court, Suffolk County, dated November 28, 2017.
ROMAN, J.P., LASALLE, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court